On Rehearing.
SOMERVILLE, J.
On the cross-examination of the state’s witness Graydon, whose testimony had tended to incriminate the defendant, the witness testified that defendant was farming on his place making a crop -on halves, meaning at the time of the crime, about June 15, 1908. Defendant’s counsel then asked the witness: “Have you turned over his half of the crop to him?” On objection by the state, the Avitness was not allowed to answer the question. It is insisted that the answer to this question, if in the negative, Avould have tended to sIioav that the witness had such an interest in the conviction of the defendant as might have biased his testimony. It is, of course, true that the interest of a witness in the result of the trial, whether his interest be pecuniary or sentimental, may always be placed before the jury, as bearing upon the weight and credibility of his testimony. But we are unable to discover in the fact here sought to be elicited any tendency per se to show such an interest, or to produce such a bias. The possibilities suggested are too remote and fanciful to permit of any legitimate inference of pecuniary ad*25vantage to the witness as a result of defendant’s conviction.
Moreover, it is a manifestly fatal objection to the question that it assumes that a crop had actually been made under the interrupted arrangement, that the witness had the possession of such a crop, and that the defendant was entitled of right to have half of it turned over to him after it had been made and gathered, assumptions of material facts which find no support whatever in the evidence.
We do not think the question could be affected by the fact that the witness testified that he had no interest in the case except for the good of the county. Certainly not, in view of the fact that this latter statement was not made by the witness until his recross-examina.tion, after the question had been propounded and excluded.
Application for rehearing overruled.